DETAILED ACTION
This is in response to the applicant’s communication filed on 7/11/22, wherein:
Claims 1-4, 6-8, 13, 16-25, 28, and 29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 13, 16-25, 28, and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 8 and 16 recite a computer program product and a method, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of a method for bridging standards for drilling projects, comprising: Compiling, reconciling and unifying a bridging standards document for agreement of different participants of a common drilling project, the bridging standards document comprising a plurality of determined more stringent standards documents, each determined more stringent standards document being related to a different one of a plurality of common drilling document types, each of the plurality of determined more stringent standards documents being determined as more stringent from among a plurality of standards documents, by a user selected ranking and scoring method, the plurality of standards documents being different standards documents supplied by the different participants of a common drilling project; wherein each of the determined more stringent standards documents is determined by identifying and locating a plurality of key attributes in each of the plurality of standards documents and separately counting the number of key characteristics in each of the plurality of standards documents for a same common drilling document type to provide a separate total count of key characteristics for each of the plurality of standards documents, with the highest resulting count plus a weighting factor identifying the determined more stringent standards document for the same common drilling document type; wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or to define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances; wherein at least one of the key characteristics in at least one of the standards documents is a standard for tubing stress calculations; wherein the bridging standards document comprises the standard for tubing stress calculations; and generating an output file based on the reconciled and unified bridging standards document for use by a subsequent design tool or drilling equipment for managing, specifying or controlling the drilling project or the drilling equipment; wherein the standard for tubing stress is presented in the output file; wherein the drilling project comprises a tubing stress analysis; wherein the output file is auditable by an auditor; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file (claims 1 and 8) and indexing, reconciling and unifying a plurality of different standards documents for agreement of different participants of a common drilling project, the bridging standards document associated with  the common drilling project to categorize subject matter contained in each different standards document to produce a plurality of indexed standards documents; matching each of the plurality of indexed standards documents to a common drilling document type to identify a type of standard for each indexed standards document; identifying key characteristics within each indexed standards document based on the identified type of standard; determining by a user selected ranking and scoring method which key characteristics are more stringent between a first indexed standards document and at least one other indexed standards document for selecting the more stringent standards document; wherein the more stringent standards document is determined by identifying and locating a plurality of key attributes in each of the plurality of standards documents and separately counting the number of key characteristics in the first indexed standards document and at least one other indexed standards document for a same common drilling document type to provide a separate total count of key characteristics for each of the indexed standards documents, with the highest resulting count plus a weighting factor identifying the determined more stringent standards document for the same common drilling document type; wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or to define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances; wherein at least one of the key characteristics in at least one of the indexed standards documents is a standard for tubing stress calculations; and producing a reconciled and unified bridged standards document that identifies the determined key characteristics and at least one associated selected more stringent standards document, wherein the bridging standards document comprises the standard for tubing stress calculations; and producing an output file based on the reconciled and unified bridging standards document for use by a subsequent design tool for managing, specifying or controlling the drilling project or the output file comprise operational parameters to control equipment related to the drilling project; wherein the standard for tubing stress is presented in the output file; wherein the drilling project comprises a tubing stress analysis; wherein the output file is auditable by an auditor; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file (claim 16) are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the claims involve “a computer” and “a computer program product” (claim 8), nothing in the claim elements precludes the step from practically being performed in the mind.  The Examiner notes that the “output file” could be a piece of paper or a file created by a user and does not indicate specialized computer hardware must be used to generate the file.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of a method for bridging standards for drilling projects, comprising: Compiling, reconciling and unifying a bridging standards document for agreement of different participants of a common drilling project, the bridging standards document comprising a plurality of determined more stringent standards documents, each determined more stringent standards document being related to a different one of a plurality of common drilling document types, each of the plurality of determined more stringent standards documents being determined as more stringent from among a plurality of standards documents, by a user selected ranking and scoring method, the plurality of standards documents being different standards documents supplied by the different participants of a common drilling project; wherein each of the determined more stringent standards documents is determined by identifying and locating a plurality of key attributes in each of the plurality of standards documents and separately counting the number of key characteristics in each of the plurality of standards documents for a same common drilling document type to provide a separate total count of key characteristics for each of the plurality of standards documents, with the highest resulting count plus a weighting factor identifying the determined more stringent standards document for the same common drilling document type; wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or to define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances; wherein at least one of the key characteristics in at least one of the standards documents is a standard for tubing stress calculations; wherein the bridging standards document comprises the standard for tubing stress calculations; and generating an output file based on the reconciled and unified bridging standards document for use by a subsequent design tool or drilling equipment for managing, specifying or controlling the drilling project or the drilling equipment; wherein the standard for tubing stress is presented in the output file; wherein the drilling project comprises a tubing stress analysis; wherein the output file is auditable by an auditor; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file (claims 1 and 8) and indexing, reconciling and unifying a plurality of different standards documents for agreement of different participants of a common drilling project, the bridging standards document associated with  the common drilling project to categorize subject matter contained in each different standards document to produce a plurality of indexed standards documents; matching each of the plurality of indexed standards documents to a common drilling document type to identify a type of standard for each indexed standards document; identifying key characteristics within each indexed standards document based on the identified type of standard; determining by a user selected ranking and scoring method which key characteristics are more stringent between a first indexed standards document and at least one other indexed standards document for selecting the more stringent standards document; wherein the more stringent standards document is determined by identifying and locating a plurality of key attributes in each of the plurality of standards documents and separately counting the number of key characteristics in the first indexed standards document and at least one other indexed standards document for a same common drilling document type to provide a separate total count of key characteristics for each of the indexed standards documents, with the highest resulting count plus a weighting factor identifying the determined more stringent standards document for the same common drilling document type; wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or to define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances; wherein at least one of the key characteristics in at least one of the indexed standards documents is a standard for tubing stress calculations; and producing a reconciled and unified bridged standards document that identifies the determined key characteristics and at least one associated selected more stringent standards document, wherein the bridging standards document comprises the standard for tubing stress calculations; and producing an output file based on the reconciled and unified bridging standards document for use by a subsequent design tool for managing, specifying or controlling the drilling project or the output file comprise operational parameters to control equipment related to the drilling project; wherein the standard for tubing stress is presented in the output file; wherein the drilling project comprises a tubing stress analysis; wherein the output file is auditable by an auditor; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file (claim 16) are directed to complying with legal responsibilities and as such, are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computer and a computer program product.  The computer and computer program product are recited at a high-level of generality (i.e., as a generic processing device and computer product performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application when considered both individually and as a whoele, because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps of the abstract idea identified above amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 12, 13, and 17-25 merely add further details of the abstract steps/elements recited in claims 1, 8, or 16 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 12, 13, and 17-25 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of including different document types, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3 and 17 provide further descriptive limitations of elements describing the document types, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claim 4 further limits the abstract idea by introducing the element of determining more stringent standards documents by comparing key characteristics, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6 and 13 further limit the abstract idea by introducing the element of giving more weight to key characteristics found in a title, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 7 further limits the abstract idea by introducing the element of including operational parameters to control drilling equipment which does not include a practical application or significantly more than the abstract idea.

Dependent claim 18 and 19 further limits the abstract idea by introducing the element of indexing documents provided by a plurality of participants and descriptions of the participants, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 20 further limits the abstract idea by introducing the element of searching for a title based on key words or phrases, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 21 further limits the abstract idea by introducing the element of producing a comparison file, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 22 and 23 further limit the abstract idea by introducing the element of scoring and producing a document based on the scoring, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 24 further limits the abstract idea by introducing the element of the output file being in a relevant computer language, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 25 further limits the abstract idea by introducing the element of including a plurality of other documents, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 28 and 29 further limit the abstract idea by introducing the element of the output file being written in a computer language, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 13, 16-25, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 refers to both “key attributes” and “key characteristics.”  Examiner is unsure of the relationship between key attributes and key characteristics.  When Examiner turns to the Specification for context, the term “key attributes” only appears 3 times (all 3 times are in paragraph 41, which describes Fig. 4) and in Fig. 4.  When Examiner reviews Fig. 4 and Fig. 5, into which the process of Fig. 4 flows, the key attributes are identified and loaded into a comparison file at 420 and then the comparison file is used in step 505 of Fig. 5 where it is stated that the “key characteristics” are compared at 515.  When considered in unison with [0040]-[0041], this seems to indicate that the “key attributes” are merely the “key characteristics” before they are compared.  Examiner interprets the claims as such.  Claims 8 and 16 include similar limitations and are treated similarly.

Claim 1 states, “wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or to define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances; wherein at least one of the key characteristics in at least one of the indexed standards documents is a standard for tubing stress calculations.” When Examiner turns to the Specification at [0041], the key attributes of “numerical values of assumptions necessary to complete a design or to define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances” are listed as part of a casing design standard, which seems to be a different embodiment than the “standard for tubing stress calculations” later referenced in the limitation. Claims 8 and 16 include similar limitations.

Any claim not enumerated above is rejected as dependent on claim 1, 8, or 16.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, 16-19, 21-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20160292696), in view of Conover et al. (US 20040153467), in view of Gosse et al. (US 20050050023), in view of K.A. Macdonald, J.V. Bjune, Failure analysis of drillstrings, Engineering Failure Analysis, Volume 14, Issue 8, 2007, Pages 1641-1666, ISSN 1350-6307, https://doi.org/10.1016/j.engfailanal.2006.11.073 (https://www.sciencedirect.com/science/article/pii/S1350630706002251) (hereinafter referred to as “Macdonald”), in view of Gawski et al. (US 20180266181), and further in view of Jayade (US 20140297356).

Referring to claim 1:
Gong discloses a computer-implemented method for bridging standards for drilling projects, comprising: 

Compiling, reconciling, and unifying, by a computer a bridging standards document for agreement of different participants of a common drilling project, the bridging standards document comprising a plurality of determined more stringent standards documents . . . each of the plurality of determined more stringent standards documents being determined as more stringent from among a plurality of standards documents, by a user selected ranking and scoring method, the plurality of standards documents being different standards documents supplied by different participants of a common drilling project {Gong [0188][0906]-[0908] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the master set of flight regulations is interpreted as the bridging standards document and where the various geo-fencing devices are interpreted as different participants and the phrase “of a common drilling project” does not limit the scope of the claim in that it does not require steps to be performed or limit the claim to a particular structure and therefore, receives little patentable weight – see MPEP 2111.04 and where “for agreement of different participants of a common drilling project” is intended use, does not further limit the scope of the claim, and receives little patentable weight and where Gong discloses that the regulations are compiled in that several regulations are included and that the regulations are unified in that Gong establishes a master set of several regulations and where “user selected ranking and scoring method” is interpreted in accordance with the Specification at [0042] which states, “At step 510, a user may select the type of ranking and selection method, more stringent automatic determination method or a user override method” which indicates that the user selects either a user override method or the automatic method, which is the method further described in the remainder of the claim, thereby indicating that the user selects the automatic determination method and further, flight regulations may be manually selected by a user. Alternatively, the flight regulations may be selected automatically with aid of one or more processors, without requiring human intervention. In some instances, some user input may be provided, but one or more processors may make the final determination of the flight regulations in compliance with the user input [0188]}; 

wherein each of the determined more stringent standards documents is determined by identifying and locating a plurality of key attributes in each of the plurality of standards documents {Gong [0906] if a UAV is in a region of overlapping zones of geo-fencing devices A, B, and C, for each of the metrics, the most restrictive value from the various geo-fencing devices may be selected. For example, for METRIC A, the most restrictive value of AVAL1, AVAL2, or AVAL3 may be selected. For example, if metric A is altitude floor restriction, and AVAL1=400 feet, AVAL2=250 feet, and AVAL3=300 feet, then AVAL1 may be selected because AVAL1 provides the most restrictive altitude floor. For METRIC B, the most restrictive value of BVAL1 or BVAL3 may be selected [0906]} and separately counting the number of key characteristics in each of the plurality of standards documents for a same common drilling document type to provide a separate total count of key characteristics for each of the plurality of standards documents, with the highest resulting count . . . identifying the determined more stringent standards document for the same common drilling document type; wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances {Gong [0906][0907] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C [0907] and where the clause “wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances” does not require steps to be performed or limit the claim to a particular structure, does not limit the scope of the claim, and therefore, receives little patentable weight}; and 

generating by the computer an output file based on the reconciled and unified bridging standards document for use by a subsequent design tool or drilling equipment for managing, specifying or controlling the drilling project or the drilling equipment, wherein the standard . . . is presented in the output file {Gong [0108][0109][0193][0390][0581][0681][0696][0888][0906]-[0908] where the signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file}.

Gong discloses a system for generating a set of regulations (abstract).  Gong does not disclose each determined more stringent standards document being related to a different one of a plurality of common drilling document types.

However, Conover teaches a similar system for cataloging digital information (abstract).  Conover teaches . . . each determined more stringent standards document being related to a different one of a plurality of common drilling document types . . . {Conover [0036][0037] where the keywords are used to classify documents, which is interpreted as matching the standards documents to a document type and where describing the document type as a “common drilling document” is merely descriptive, does not affect the steps of the method, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong to incorporate indexing documents, matching documents to a type, and identifying key characteristics based on the type as taught by Conover because this would provide a manner for describing the content of the documents (Conover at [0032]), thus aiding the user in organizing data.

Gong, as modified by Conover, discloses a system for generating a set of regulations (Gong abstract) using indexing (Conover abstract and [0015]).  Gong, as modified by Conover, does not disclose plus a weighting factor.

However, Gosse teaches a similar system for using indexes to order documents (abstract and [0016]).  Gosse teaches . . . plus a weighting factor . . . {Gosse [0096] a weighting may be assigned to each keyword associated with a given web page [0096]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong and Conover to incorporate a weighting factor as taught by Gosse because this would provide a manner for generating an index (Gosse at [0096]), thus aiding the user in organizing data.

Gong, as modified by Conover and Gosse, discloses a system for generating a set of regulations (Gong abstract).  Gong, as modified by Conover and Gosse, does not disclose wherein at least one of the key characteristics in at least one of the standards documents is a standard for tubing stress calculations; wherein the bridging standards document comprises the standard for tubing stress calculations; and wherein the standard is a tubing stress standard.

However, MacDonald teaches a complementary system for failure analysis of drill strings (abstract).  MacDonald teaches wherein at least one of the key characteristics in at least one of the standards documents is a standard for tubing stress calculations; and wherein the bridging standards document comprises the standard for tubing stress calculations; wherein the standard is a tubing stress standard {Macdonald 1645-1646 where Macdonald lists several industry standards which are used for tubing stress calculations and further, the “wherein” statements, which do not affect the structure of the system or the steps of the method, receive little patentable weight – see MPEP 2111.04 and further, the type of standard is merely descriptive, does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong, Conover, and Gosse to incorporate standards for tubing stress calculations as taught by MacDonald because this would provide a manner for avoiding failure of drill strings (Macdonald abstract), thus aiding the user by reducing costs in drilling operations.

Gong, as modified by Conover, Gosse, and Macdonald, discloses a system for generating a set of regulations (Gong abstract).  Gong, as modified by Conover, Gosse, and Macdonald does not explicitly disclose wherein the drilling project comprises a tubing stress analysis; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file.

However, Gawski teaches a related system for downhole drilling that makes use of standard calculations (abstract and [0078]).  Gawski teaches wherein the drilling project comprises a tubing stress analysis; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file {Gawski [0078] The stress analysis may be based on standard mechanical stress calculations and/or on specifically developed drilling industry related calculations [0078]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong, Conover, Gosse, and Macdonald to incorporate tubing stress analysis that is altered to comply with the standards for tubing stress calculations as taught by Gawski because this would provide a manner for performing a stress analysis based on specifically developed drilling industry calculations (Gawski [0078]), thus aiding the user by providing the best stress analysis calculations.

Gong, as modified by Conover, Gosse, Macdonald, and Gawski, discloses a system for generating a set of regulations (Gong abstract).  Gong, as modified by Conover, Gosse, Macdonald, and Gawski does not disclose wherein the output file is auditable by an auditor.

However, Jayade discloses a similar system for managing compliance with government regulations (abstract [0003][0004]).  Jayade discloses wherein the output file is auditable by an auditor {Jayade [0041][0051][0063] the data repositories 218 may also be configured to store business compliance data 221, including audit records 221a [0041] Examiner further notes that this limitation does not require the performance of a step or limit the structure of a system, does not further limit the scope of the claim, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong, Conover, Gosse, Macdonald, and Gawski to incorporate where the output is auditable as taught by Jayade because this would provide a manner for providing records to government regulators (Jayde [0051]), thus aiding the user by complying with the law.

Referring to claim 2:
Gong, as modified by Conover discloses wherein the different standards documents supplied by the different participants of the common drilling project include standards documents of different common drilling document types {Conover [0036][0037] where Conover discloses various document types and further, claim scope is not limited by language that does not require steps to be performed, such as in the wherein clause of claim 2 – see MPEP 2111.04}.

Referring to claim 3:
Gong, as modified by Conover, discloses wherein in the step of matching, the common drilling document type includes one of: a standard document; a guideline document; a regulation document; a specification document; a requirement document; a design requirement document; a policy document; a procedure document; a guidance document; a support document; a manual document; an instructions document; a practice document; a handbook document; and a reference document {Conover [0036][0037] where Conover discloses document types and further, the wherein clause does not require steps to be performed or alter the structure of the claim and therefore, the scope of the claim is not further limited; therefore the wherein claims receives little patentable weight  – see MPEP 2111.04}.



Referring to claim 4:
Gong, as modified by Conover, discloses wherein each of the determined more stringent standards documents is determined more stringent by comparing key characteristics of one of the plurality of standards documents with at least one other of the plurality of standards documents for a same common drilling document type {Gong [0906][0907] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the regulations of a geo-fencing device is interpreted as the “indexed standards document”}.

Referring to claim 6:
Gong, as modified by Conover and Gosse, discloses wherein the key characteristics found in a title in the plurality of standards documents is given more weight {Gosse [0096] a weighting may be assigned to each keyword associated with a given web page [0096]}.

Referring to claim 7:
Gong, as modified by Conover, discloses wherein the output file comprises operational parameters to control the drilling equipment including one or more of: a) drawworks; b) a rig pump; c) a blow out preventer; d) a choke manifold; e) a rotary equipment; g) pipe handling equipment; h) a cement pump; i) pressure-testing equipment; j) logging equipment; k) torque and drag monitoring equipment {Gong [0108][0109][0193][0390][0581][0681][0696][0888][0906]-[0908] where the signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file which comprises operational parameters to control the equipment and further, the wherein clause does not require steps to be performed or alter the structure of the claim and therefore, the scope of the claim is not further limited; therefore the wherein claims receives little patentable weight  – see MPEP 2111.04}.

Referring to claim 8:
Claim 8 is rejected on the same basis as claim 1.

Referring to claim 13:
Claim 13 is rejected on the same basis as claim 6.

Referring to claim 16:
Gong discloses a computer-implemented method for bridging standards for drilling projects, comprising: 

. . . reconciling and unifying, by a computer a plurality of different standards documents for agreement of different participants of a common drilling project, the bridging standards document . . . {Gong [0188][0906]-[0908] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the master set of flight regulations is interpreted as the bridging standards document and where the various geo-fencing devices are interpreted as different participants and the phrase “of a common drilling project” does not limit the scope of the claim in that it does not require steps to be performed or limit the claim to a particular structure and therefore, receives little patentable weight – see MPEP 2111.04 and where “for agreement of different participants of a common drilling project” is intended use, does not further limit the scope of the claim, and receives little patentable weight and where Gong discloses that the regulations are compiled in that several regulations are included and that the regulations are unified in that Gong establishes a master set of several regulations}; 

determining by the computer and by a user selected ranking and scoring method which key characteristics are more stringent between a first indexed standards document and at least one other indexed standards document for selecting the more stringent standards document {Gong [0188] [0906][0907] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the regulations of a geo-fencing device is interpreted as the “indexed standards document” and where Gong discloses that the regulations are compiled in that several regulations are included and that the regulations are unified in that Gong establishes a master set of several regulations and where “user selected ranking and scoring method” is interpreted in accordance with the Specification at [0042] which states, “At step 510, a user may select the type of ranking and selection method, more stringent automatic determination method or a user override method” which indicates that the user selects either a user override method or the automatic method, which is the method further described in the remainder of the claim, thereby indicating that the user selects the automatic determination method and further, flight regulations may be manually selected by a user. Alternatively, the flight regulations may be selected automatically with aid of one or more processors, without requiring human intervention. In some instances, some user input may be provided, but one or more processors may make the final determination of the flight regulations in compliance with the user input [0188]}; 

wherein each of the determined more stringent standards documents is determined by identifying and locating a plurality of key attributes in each of the plurality of standards documents {Gong [0906] if a UAV is in a region of overlapping zones of geo-fencing devices A, B, and C, for each of the metrics, the most restrictive value from the various geo-fencing devices may be selected. For example, for METRIC A, the most restrictive value of AVAL1, AVAL2, or AVAL3 may be selected. For example, if metric A is altitude floor restriction, and AVAL1=400 feet, AVAL2=250 feet, and AVAL3=300 feet, then AVAL1 may be selected because AVAL1 provides the most restrictive altitude floor. For METRIC B, the most restrictive value of BVAL1 or BVAL3 may be selected [0906]} and separately counting the number of key characteristics in the first indexed standards document and at least one other indexed standards document for a same common drilling document type to provide a separate total count of key characteristics for each of the plurality of standards documents, with the highest resulting count . . . identifying the determined more stringent standards document for the same common drilling document type; wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances {Gong [0906][0907] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C [0907] and where the clause “wherein the key attributes comprise at least one of numerical values of assumptions necessary to complete a design or define an operational program, casing design factors, gas gradient assumptions, minimum load cases and kick tolerances” does not require steps to be performed or limit the claim to a particular structure, does not limit the scope of the claim, and therefore, receives little patentable weight};

producing by the computer a reconciled and unified bridged standards document that identifies the determined key characteristics and at least one associated selected more stringent standards document, . . . and producing an output file based on the reconciled and unified bridging standards document for use by a subsequent design tool for managing, specifying or controlling the drilling project or the output file comprise operational parameters to control equipment related to the drilling project {Gong [0108][0109][0188][0193][0390][0581][0681][0696] [0888][0906]-[0908] where the master set of flight regulations is the produced bridged standards document (see at least [0907]) and the signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file and where “for use by a subsequent design tool for managing, specifying or controlling the drilling project or the output file comprise operational parameters to control equipment related to the drilling project” is intended used, does not affect the scope of the claim, and therefore, receives little patentable weight}.

Gong discloses a system for generating a set of regulations (abstract).  Gong does not disclose indexing by a computer a plurality of different standards documents associated with a common drilling project to categorize subject matter contained in each different standards document to produce a plurality of indexed standards documents; matching by the computer each of the plurality of indexed standards documents to a common drilling document type to identify a type of standard for each indexed standards document; and identifying by the computer key characteristics within each indexed standards document based on the identified type of standard.

However, Conover teaches a similar system for cataloging digital information (abstract).  Conover teaches indexing . . . by a computer a plurality of different standards documents associated with the common drilling project to categorize subject matter contained in each different standards document to produce a plurality of indexed standards documents {Conover [0033][0034] The spider collects a list of all keywords contained in each document, generating an index to facilitate searching [0034] and where  describing the standards documents as “associated with a common drilling project” is merely descriptive, does not affect the steps of the method, and therefore, receives little patentable weight}; 

matching by the computer each of the plurality of indexed standards documents to a common drilling document type to identify a type of standard for each indexed standards document {Conover [0036] [0037] where the keywords are used to classify documents, which is interpreted as matching the standards documents to a document type and where describing the document type as a “common drilling document” is merely descriptive, does not affect the steps of the method, and therefore, receives little patentable weight}; and 

identifying by the computer key characteristics within each indexed standards document based on the identified type of standard {Conover [0049] where the “MatchedWords” are words that match the classification, or document type, and are interpreted as the key characteristics}. 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong to incorporate indexing documents, matching documents to a type, and identifying key characteristics based on the type as taught by Conover because this would provide a manner for describing the content of the documents (Conover at [0032]), thus aiding the user in organizing data.

Gong, as modified by Conover, discloses a system for generating a set of regulations (Gong abstract) using indexing (Conover abstract and [0015]).  Gong, as modified by Conover, does not disclose plus a weighting factor.

However, Gosse teaches a similar system for using indexes to order documents (abstract and [0016]).  Gosse teaches . . . plus a weighting factor . . . {Gosse [0096] a weighting may be assigned to each keyword associated with a given web page [0096]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong and Conover to incorporate a weighting factor as taught by Gosse because this would provide a manner for generating an index (Gosse at [0096]), thus aiding the user in organizing data.

Gong, as modified by Conover and Gosse, discloses a system for generating a set of regulations (Gong abstract).  Gong, as modified by Conover and Gosse, does not disclose wherein at least one of the key characteristics in at least one of the standards documents is a standard for tubing stress calculations; wherein the bridging standards document comprises the standard for tubing stress calculations; and wherein the standard is a tubing stress standard.

However, MacDonald teaches a complementary system for failure analysis of drill strings (abstract).  MacDonald teaches wherein at least one of the key characteristics in at least one of the standards documents is a standard for tubing stress calculations; and wherein the bridging standards document comprises the standard for tubing stress calculations; wherein the standard is a tubing stress standard {Macdonald 1645-1646 where Macdonald lists several industry standards which are used for tubing stress calculations and further, the “wherein” statements, which do not affect the structure of the system or the steps of the method, receive little patentable weight – see MPEP 2111.04 and further, the type of standard is merely descriptive, does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong, Conover, and Gosse to incorporate standards for tubing stress calculations as taught by MacDonald because this would provide a manner for avoiding failure of drill strings (Macdonald abstract), thus aiding the user by reducing costs in drilling operations.

Gong, as modified by Conover, Gosse, and Macdonald, discloses a system for generating a set of regulations (Gong abstract).  Gong, as modified by Conover, Gosse, and Macdonald does not explicitly disclose wherein the drilling project comprises a tubing stress analysis; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file.

However, Gawski teaches a related system for downhole drilling that makes use of standard calculations (abstract and [0078]).  Gawski teaches wherein the drilling project comprises a tubing stress analysis; and wherein the tubing stress analysis is altered to comply with the standard for tubing stress calculations presented in the output file {Gawski [0078] The stress analysis may be based on standard mechanical stress calculations and/or on specifically developed drilling industry related calculations [0078]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong, Conover, Gosse, and Macdonald to incorporate tubing stress analysis that is altered to comply with the standards for tubing stress calculations as taught by Gawski because this would provide a manner for performing a stress analysis based on specifically developed drilling industry calculations (Gawski [0078]), thus aiding the user by providing the best stress analysis calculations.

Gong, as modified by Conover, Gosse, Macdonald, and Gawski, discloses a system for generating a set of regulations (Gong abstract).  Gong, as modified by Conover, Gosse, Macdonald, and Gawski does not disclose wherein the output file is auditable by an auditor.

However, Jayade discloses a similar system for managing compliance with government regulations (abstract [0003][0004]).  Jayade discloses wherein the output file is auditable by an auditor {Jayade [0041][0051][0063] the data repositories 218 may also be configured to store business compliance data 221, including audit records 221a [0041] Examiner further notes that this limitation does not require the performance of a step or limit the structure of a system, does not further limit the scope of the claim, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong, Conover, Gosse, Macdonald, and Gawski to incorporate where the output is auditable as taught by Jayade because this would provide a manner for providing records to government regulators (Jayde [0051]), thus aiding the user by complying with the law.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 3.

Referring to claim 18:
Gong, as modified by Conover, discloses . . . the plurality of different standards documents that are provided by a plurality of participants associated with the common drilling project {Gong [0906]-[0908] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the various geo-fencing devices are interpreted as different participants and the phrase “associated with the common drilling project” does not limit the scope of the claim in that it does not require steps to be performed or limit the claim to a particular structure and therefore, receives little patentable weight – see MPEP 2111.04}

Gong, as modified by Conover, discloses wherein the indexing the plurality of different standards documents indexes the plurality of different standards documents . . . {Conover [0033][0034] The spider collects a list of all keywords contained in each document, generating an index to facilitate searching [0034]}.


Referring to claim 19:
Gong, as modified by Conover, discloses wherein the plurality of participants include at least two participants of any type selected from: a service company, a rig company, a regulator, an oil company and a primary contractor {Gong [0906]-[0908] the master set of flight regulations may comprise regulations from the geo-fencing device with the overall most stringent flight regulations. If overall, geo-fencing device C has the most stringent regulations compared to geo-fencing device A and B, then the master set may include the regulations of geo-fencing device C. Even if some of the metrics are more stringent at A and B, if geo-fencing device is overall more restrictive, then geo-fencing device D may be selected [0907] where the various geo-fencing devices are interpreted as different participants and where the description of the type of participant is merely descriptive, does not alter the steps of the method, and therefore, receives little patentable weight}.

Referring to claim 20:
Gong, as modified by Conover, discloses a system for generating a set of regulations (Gong abstract) using indexing (Conover abstract and [0015]).  Gong, as modified by Conover, does not disclose wherein the indexing includes searching for a title based on key words or phrases to categorize the subject matter.

However, Gosse teaches a similar system for using indexes to order documents (abstract and [0016]).  Gosse teaches wherein the indexing includes categorizing the subject matter using key words within the title {Gosse [0096] For each web page, the software identifies a list of significant associated keywords. In addition to automatically generating the keywords, a weighting may be assigned to each keyword associated with a given web page. For example, the weighting may be derived from how frequently a given keyword appears in the web page, or whether the keyword appears in a special area of the web page, such as the title [0096]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Gong and Conover to incorporate identifying key words in a title as taught by Gosse because this would provide a manner for generating an index (Gosse at [0096]), thus aiding the user in organizing data.

Referring to claim 21:
Gong, as modified by Conover, discloses wherein the identifying key characteristics within each indexed standards document based on the identified type of standard includes producing a comparison file for each indexed standards document that contains the identified the key characteristics, including a first comparison file and at least one other comparison file {Gong [0906]-[0908] where [0906] describes comparing each metric to determine the most restrictive value, which, since the computer performs these comparisons, creates a file as the computer must store the comparison information in memory in order to produce the master set of flight regulations}.

Referring to claim 22:
Gong, as modified by Conover, discloses wherein the determining which key characteristics are more stringent between a first indexed standards document and at least one other indexed standards document includes comparing a key characteristic of the first comparison file to the same key characteristic of the at least one other comparison file and scoring the first comparison file and a scoring the at least one other comparison file {Gong [0906]-[0908] where each metric/characteristic is compared as described in [0906] and in order to choose the overall most stringent flight regulations, the system must track which of the geo-fencing devices has the most stringent regulations, as described in [0907]}.

Referring to claim 23:
Gong, as modified by Conover, discloses wherein . . . the step of producing a bridged standards document includes producing a bridged standards document comprising a plurality of standards documents determined by the scoring {Gong [0906]-[0908] where multiple geo-fencing devices provide sets of flight regulations}.

Gong, as modified by Conover, discloses. . . at least one other indexed standards document comprises a plurality of other indexed standards documents . . . {Conover [0033][0034] where multiple documents are indexed}.

Referring to claim 24:
Gong, as modified by Conover, discloses wherein the output file is written in a relevant computer language for use as input by the subsequent design tool for managing, specifying or controlling the drilling project {Gong [0108][0109][0193][0390][0581][0681][0696][0888][0906]-[0908] where the  signals that are generated in order to cause the UAV to operate in accordance with flight operations (see at least [0681]) are the output file and where such signals must be in a relevant computer language in order for them to be effective in controlling the UAV}.




Referring to claim 25:
Gong, as modified by Conover, discloses wherein the at least one other indexed standards document comprises a plurality of other indexed standards documents {Conover [0033][0034] where multiple documents are indexed}.

Referring to claim 28:
Gong, as modified by Conover, discloses wherein the output file is written in a relevant computer language for use as input by the subsequent design tool for managing, specifying, or controlling the drilling project {Gong [0122][0390][0681][0696] program instructions for generating a set of flight regulations based on the degree of authentication; and program instructions for providing a signal that permits operation of the UAV in accordance with the set of flight regulations [0390] where “for use as input by the subsequent design tool for managing, specifying, or controlling the drilling project” is intended use and therefore, receives little patentable weight}.

Referring to claim 29:
Claim 29 is rejected on the same basis as claim 28.

Response to Arguments
101 Rejection
Applicant argues that the invention is “one of many improvements to software” which is unlike prior art in that the instant invention provides “compiling, unifying, reconciling and achieving agreement on standards and operational parameters among the participants of the drilling project, in accordance with a customer’s project criteria.” Remarks 16-17.  Examiner respectfully disagrees that this is an improvement to technology.  Rather, this is an improvement to an abstract idea.  There is no improvement to the computer itself.  The limitations do not provide improvements to the functioning of a computer, or to any other technology or a technical field (for example, improvements to the drilling equipment itself), there is no use of a particular machine, and the judicial exception is not applied in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  

Applicant then argues that the claims include additional elements that, as a whole, amount to more than the abstract idea itself and recites several of the amended claim limitations.  Remarks 19.  However, the limitations recited by Applicant are part of the abstract idea, not additional elements.  Therefore, as is explained above in more detail, the claims do not amount to signficantly more than the abstract idea.

103 Rejections
The Applicant argues that the amended claim limitations are not taught by the prior art.  Examiner has provided new art and new citations to the prior art in light of the amendments (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689